MEMORANDUM **
Faour Abdallah Fraihat, a native and citizen of Jordan, petitions pro se for review of three orders of the Board of Immigration Appeals (“BIA”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We deny the petitions for review in Nos. 05-74538 and No. 05-77038, and grant the government’s request for remand in petition No. 06-73678.
The BIA’s July 11, 2005 order properly concluded that the immigration judge’s (“IJ”) March 22, 2005 decision became administratively final because Fraihat waived appeal. The IJ’s questioning of Fraihat was adequate for a valid appeal waiver. Cf. Biwot v. Gonzales, 403 F.3d 1094, 1098 (9th Cir.2005) (holding that an appeal waiver must be considered and intelligent). In light of our determination, we conclude that the BIA did not abuse its discretion in denying Fraihat’s motion to reopen and reconsider. Accordingly, we deny the petitions for review in Nos. 05-74538 and 05-77038.
We grant the government’s request that petition No. 06-73678 be remanded to the BIA for reconsideration of its July 10, 2006 order pursuant to Matter of Liadov, 23 I. & N. Dec. 990 (BIA 2006).
We grant the government’s motion to strike documents submitted by Fraihat that are not in the administrative record. Fraihat’s pending motion is denied. Nos. 05-74538, 05-77038: PETITIONS FOR REVIEW DENIED. No. 06-73678: REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.